Citation Nr: 1243949	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  06-24 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Beginning on February 1, 2011, entitlement to an evaluation in excess of 30 percent for the service-connected left total knee replacement.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to January 2005.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a May 2005 rating decision of the RO that, in pertinent part, granted service connection for left knee degenerative joint disease with chondromalacia and assigned a 10 percent evaluation, effective on February 1, 2005.  

In a May 2006 rating decision, the RO increased the evaluation of the service-connected left knee degenerative joint disease to 30 percent.  

Thereafter, in a February 2012 rating decision, the RO assigned a temporary total rating for total left knee arthroplasty under 38 C.F.R. § 4.30, effective on December 9, 2009 through January of 2011.  A 30 percent evaluation was assigned beginning on February 1, 2011.  

In an April 2012 decision, the Board increased the rating for the service-connected left knee disability to 40 percent disabling.  Such award was effectuated by the RO in an April 2012 rating decision when it made the 40 percent evaluation, effective on February 1, 2005.

In April 2012, the Board remanded the issue of entitlement to an evaluation in excess of 30 percent for the service-connected left total knee replacement for additional development.  The matter has returned to the Board for additional appellate consideration.


FINDING OF FACT

For the period beginning on February 1, 2011, the service-connected left total knee replacement is not shown to be manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  


CONCLUSION OF LAW

Beginning on February 1, 2011, the criteria for the assignment of an evaluation in excess of 30 percent for the service-connected left total knee replacement have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5055, 5256, 5257, 5261, 5262 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VCAA applies to the instant claims. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

As the May 2005 rating decision on appeal granted service connection for the issues on appeal, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007). 

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id. 

In this case, the necessary SOC was issued in May 2006. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137  (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A (West 2002). 

The service treatment records are associated with his claims file and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123  (2007). VA's duty to assist is met.


II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings under a particular Code applies, the higher evaluation is assigned if the disability picture more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594  (1991). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the claimant's favor. 38 C.F.R. §§ 3.102, 4.3. Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The service-connected left knee disability can be rated under Diagnostic Codes (DC) 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 and/or 5263.  38 C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's left knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  

Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

DC 5055 is applicable when there is knee replacement (prosthesis).  Following a total rating, the minimum rating that may be assigned a prosthetic knee is 30 percent.  

A 30 percent rating is warranted with intermediate degrees of residual weakness, pain or limitation of motion; rated by analogy to diagnostic codes 5256, 5261, or 5262.  

A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, DC 5055.   

DC's 5260 and 5261 govern the limitation of motion of the knee.  DC 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  

A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  A 30 percent evaluation is for application where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension.  A noncompensable evaluation is assigned where extension is limited to 5 degrees.  

A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent evaluation is for application where extension is limited to 20 degrees.  A 40 percent evaluation is for application where extension is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.


III. Legal Analysis

The record shows that the Veteran underwent a left total knee replacement in December 2009.  As discussed, such disability was evaluated as 100 percent disabling from the date of the surgery through January 2011.  Beginning on February 1, 2011, the left total knee replacement has been rated as 30 percent disabling.

A May 2012 VA examination report reflects evaluation of the Veteran's left knee post surgery.  On examination, the Veteran's left knee flexion was performed to 95 degrees, without objective evidence of pain or additional loss of motion on repetitive testing.  Extension was performed to 15 degrees, without objective evidence of pain or additional loss of motion on repetitive testing.  

The Veteran's reported functional loss/impairment caused less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  He had 5/5 muscle strength on flexion and extension.  Anterior and posterior, and medial-lateral instability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  

The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner indicated that the left knee replacement was manifested by an intermediate degree of residual weakness, pain or limitation of motion.  The Veteran's left knee condition did not impact on his ability to work.

In weighing the evidence of record, the Board finds that the service-connected left total knee replacement does not warrant an increased evaluation during any portion of the period of the appeal.  

Initially, the Board observes that a 100 percent rating under Diagnostic Code 5055 is not applicable as it has been more than one year following implantation of the prosthesis.  

Further, the evidence of record does not correlate to chronic residuals consisting of severe painful motion or weakness in the affected extremity that warrant a 60 percent evaluation under Diagnostic Code  5055.  

Indeed, the May 2012 VA examiner specifically stated that the residuals of the Veteran's left knee replacement were intermediate degrees of residual weakness, pain or limitation of motion

Furthermore, no basis exists for assigning a higher schedular rating under the other Diagnostic Codes applicable to the knee.  Diagnostic Codes 5258, 5259 and 5260 are not applicable to this analysis as they do not provide for ratings higher than the currently assigned 30 percent.  

Further, there is no finding of ankylosis of the left knee or impairment of the tibia and fibula that would warrant a higher rating under Diagnostic Codes 5256 and 5262.  

Although the examination report showed that the Veteran had extension to 15 degrees; such finding only corresponds to a 20 percent evaluation under Diagnostic Code 5261.  As such, neither a higher nor a separate rating based on limitation of extension is assignable in this case.  

The Board acknowledges that the Veteran has chronic left knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a 30 percent rating is the highest rating available based on limitation of flexion.  

Moreover, a higher evaluation is not warranted under these provisions based on limitation of extension because, as noted above, the examiner reported that there was no additional functional loss due to pain, weakness, fatigue, or incoordination and there was no additional loss of motion on repetitive testing.

The Board has also given consideration to the possibility of assigning a separate evaluation for the Veteran's service-connected left knee disability under Diagnostic Codes 5257 (for recurrent subluxation or lateral instability).  

However, the VA examiner reported that there was no evidence or history of recurrent patellar subluxation/dislocation, and joint stability tests were normal.  Thus, a separate evaluation is not warranted under Diagnostic Code 5257.

The  Board notes that the Veteran is competent to report observable symptoms such as pain in the knee.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.

Accordingly, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the service-connected left total knee replacement beginning on February 1, 2011.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The Board notes that it has also considered whether the Veteran is entitled to a separate compensable evaluation for his residual surgical scars.  

However, as none of the scars is deep, covers an area of at least 144 square inches (929 square centimeters), is unstable or painful, or causes any impairment, a separate compensable evaluation is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.


Additional Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the record reflects that the manifestations of the disability are reasonably contemplated by the schedular criteria.  

Accordingly, the Board has concluded that referral of this case for extraschedular consideration is not in order.  

The Board also acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  

In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating is warranted as a result of that disability.  

In the present case, the evidence of record does not indicate that the Veteran's service-connected left knee disorder alone precludes him from obtaining or maintaining substantially gainful employment.  

Thus, the Board declines to infer a claim for a total disability rating based on individual unemployability at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Beginning on February 1, 2011, an increase evaluation in excess of 30 percent for the service-connected left total knee replacement is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


